DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2021/0227640. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 1/21/2020.	
Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
8/10/2021
1/21/2020
are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



I. Claim(s) 1-11 and 13-20 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0176993 to Zhao, et al. in view of:
(i) Rawal, et al., Development of carbon nanotube-based composite for spacecraft components, 2013 6th International Conference on Recent Advances in Space Technologies (RAST) (hereinafter “Rawal at __”). 

With respect to Claim 1, this claim requires “a carbon allotrope layer comprising a carbon allotrope material impregnated with a dielectric resin, the carbon allotrope layer having a first surface.” Zhao teaches carbon nanotubes (i.e. a carbon allotrope material) impregnated with a resin to form a layer. See e.g. (Zhao 1: [0011] et seq., 2: [0025]; “Fig. 2,” 2: [0015] et seq.). The organic resins of Zhao are interpreted as dielectric, given that the same resins disclosed in the specification (S. 1: [0013]) are taught in Zhao. See (Zhao 2: [0031]). l
Claim 1 further requires “a first bus bar in communication with the first surface.” Zhao teaches a first bus bar. (Zhao 2: [0022]; “Fig. 2D)
Claim 1 further requires “a second bus bar in communication with the first surface and non-adjacent to the first bus bar.” To the extent Zhao may only depict one bus bar, duplication of parts does not impart patentability. MPEP 2144.04 VI. B. Alternatively or additionally, addition of a second bus bar reflects application of known techniques to achieve predictable results. MPEP 2143. Alternatively, or additionally, one of skill in the art would be motivated to add an additional bus bar to provide additional connection points in a power distribution system. 
Claim 1 further requires “the first surface comprises a layer of the dielectric resin and a plurality of abraded regions.” As understood, Zhao does not teach the so-called “abraded” regions. This difference does not impart patentability. As understood, Zhao employs a conductive resin to connect the nanotube matrix with the metal bus bar.  These are recognized in the art as equivalents. Rawal is provided as evidence. Rawal states:
Therefore, such composite surfaces are often scuffed or abraded to expose the conductive carbon fibers, or an electrically-conductive surface coating is applied to have a uniform partially conductive surface.

(Rawal at 14, col. 1). Substitution of one equivalent for another, known for the same purpose, is obvious. MPEP 2144.06. Alternatively, or additionally, substitution reflects application of known techniques (abrading) to achieve predictable results (electrical conduction). This does not impart patentability. MPEP 2143. 
Claim 1 further requires “wherein each of the first and second bus bars is in communication with one of the plurality of abraded regions of the first surface.” The discussion of the preceding limitation is relied upon. As taught by Rawal, abrading nanotube composites facilitates electrical conduction. 
As to Claim 2, a first thickness is taught. (Zhao 1: [0012], “Figs.”) 
As to Claim 3, to the extent the thickness is not taught, changes in size are not inventive. MPEP 2144.04 IV. A. Differences in thickness are the natural result of “abrading” something away, which is amply suggested by the discussion above. 
As to Claim 4, to the extent the thickness is not taught, changes in size are not inventive. MPEP 2144.04 IV. A. 
As to Claim 5, to the extent the thickness is not taught, changes in size are not inventive. MPEP 2144.04 IV. A.
As to Claim 6, to the extent the thickness is not taught, changes in size are not inventive. MPEP 2144.04 IV. A.
As to Claim 7, to the extent the thickness is not taught, changes in size are not inventive. MPEP 2144.04 IV. A.
As to Claims 8-9 and Claim 11, as understood in view of the disclosure (Fig. 1A and accompanying text), this merely refers to the locations of the abraded area. Given that abrading electrical contacts is old and known, as demonstrated by Rawal, location of these generically claimed areas is nothing more than a design choice, readily implemented by one of skill in the art.  
As to Claim 10, sizing the abraded region is an obvious expedient to achieve the desired electrical contact. 
As to Claim 13, at least nanotubes are taught. (Zhao 1: [0008] et seq.). 
As to Claim 14, heating elements are taught. (Zhao 1: [0008], passim). 
With respect to Claim 15, this claim requires “removing material from a first surface of a carbon allotrope layer to form an abraded region.” The discussion of Rawal above is incorporated herein by reference. 
Claim 15 further requires “adhering a bus bar to the abraded region.” Zhao teaches adhering a busbar. (Zhao 3: [0036]). 
Claim 15 further requires “the material removed from the first surface includes a dielectric resin layer.” The discussion of Claim 1, dielectrics, Rawal, etc. above is relied upon. 
As to Claim 16, the word “abraded,” taught by Rawal, more than reasonably suggests at least abrasive particles. Official notice is taken that abrasive particles exist. If requested, evidence will be supplied. Use of a known material (abrasive particles) to carry out a known process (abrading) to achieve predictable results (making something abraded). This does not impart patentability. MPEP 2143. 
As to Claim 17, conductive adhesives are taught. (Zhao 2: [0022] – conductive resin). Combining them is obvious. MPEP 2144.06 I. 
As to Claim 18, carbon allotropes are taught. (Zhao 1: [0008] et seq.).
As to Claim 19, the discussion of Claims 8-9 and 11 is relied upon. 
As to Claim 20, the discussions of Claim 15 (abrading) and Claim 1 (duplication of parts) are relied upon. 

II. Claim(s) 12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0176993 to Zhao, et al. in view of:
(i) Rawal, et al., Development of carbon nanotube-based composite for spacecraft components, 2013 6th International Conference on Recent Advances in Space Technologies (RAST) (hereinafter “Rawal at __”), and further in view of:
(ii) US 2008/0170982 to Zhang, et al.  

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 12, to the extent Zhao may not teach a plurality of stacked nanotube sheets, these are known in the art. Zhang is offered as evidence. See e.g. (Zhang  36: [0418])). One of skill in the art would be motivated to stack the sheets for any number of reasons, for example to achieve the appropriate thickness as taught by Zhang. Id. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736